Exhibit 10.2


ANNALY CAPITAL MANAGEMENT, INC.
                                        
Non-Employee Director
DSU Award Agreement


THIS NON-EMPLOYEE DIRECTOR DSU AWARD AGREEMENT (this “Agreement”), dated as of
«Grant_Month» «Grant_Day», «Grant_Year» is between Annaly Capital Management,
Inc., a Maryland corporation (the “Company”) and «Name» (the “Participant”), and
governs the deferred stock units (“DSUs”) granted by the Company to the
Participant in accordance with and subject to the provisions of the Annaly
Capital Management, Inc. 2020 Equity Incentive Plan (the “Plan”). A Prospectus
describing the Plan has been delivered to the Participant. The Plan itself is
available upon request. All terms used in this Agreement that are defined in the
Plan have the same meaning given them in the Plan.


1.    Grant of DSUs. Effective as of «Grant_Month» «Grant_Day», «Grant_Year»
(the “Date of Grant”), the Company granted the Participant a total of «Shares»
DSUs in accordance with the Plan and subject to the terms and conditions set
forth in the Plan and this Agreement. Each DSU represents the right to receive a
Share upon settlement of the DSUs as set forth herein.


2.    Grant of Dividend Equivalent Rights. Effective as of the Date of Grant,
the Company also granted the Participant Dividend Equivalent Rights in
accordance with the Plan and subject to the terms and conditions set forth in
the Plan and this Agreement. The Dividend Equivalent Rights entitle the
Participant to receive the following with respect to cash dividends (other than
extraordinary cash dividends) paid on Shares during the period beginning on the
Date of Grant and ending on the date that the DSUs are settled in accordance
with Section 4 of this Agreement, based on the election of the Participant made
under the Annaly Capital Management, Inc. Deferred Compensation Plan for
Directors (the “Director Deferral Plan”):


(i)    cash payment(s) payable at the same time (and no more than 30 days after)
cash dividends are payable to shareholders in an amount equal to the cash
dividends that would have been paid on the DSUs had the DSUs been Shares; or


(ii)    additional DSUs (the “Additional DSUs”) determined as follows: The cash
dividend per Share shall be multiplied by the number of DSUs and Additional DSUs
outstanding and credited to the Participant on the dividend payment date and the
resulting product shall be divided by the Fair Market Value on the dividend
payment date. Each Additional DSU represents the right to receive a Share upon
settlement of the DSUs as set forth herein.


If the Participant fails to timely make such an election under the Director
Deferral Plan, the Dividend Equivalent Rights shall be received in cash in
accordance with clause (i) above.


3.    Vesting. The Participant’s interest in the DSUs and any Additional DSUs
are fully vested upon grant.







--------------------------------------------------------------------------------




4.    Settlement.


(a)    Payment Date. The DSUs and any Additional DSUs shall be payable on the
first to occur of the following (the “Payment Date”): (i) the one-year
anniversary of the Date of Grant, or (ii) the Participant’s Separation from
Service; provided, however, that settlement may be deferred to a later date by
election of the Participant under, and in accordance with, the Director Deferral
Plan.


(b)    Payment Form. Except as provided in Section 5, DSUs and any Additional
DSUs that are payable under this Agreement shall be settled by the issuance of
an equal number of Shares to be made no later than thirty days after the Payment
Date. No fractional Shares shall be issued, but instead the number of Shares to
be issued as part of any payment shall be rounded to the nearest whole number of
Shares. The DSUs and any Additional DSUs are deferred compensation that is
subject to the requirements of Section 409A of the Code, and as a result the
timing of payment shall be subject to the requirements of Section 18 of the
Plan. The Committee reserves the right to issue to the Participant, in full
satisfaction of the delivery of Shares, a single cash payment equal to the Fair
Market Value of Shares on the day preceding the Payment Date, or a combination
of Shares and cash payment based on the Fair Market Value on the day preceding
the Payment Date. References in this Agreement to Shares issuable in connection
with the DSUs or any Additional DSUs will include the potential issuance of its
cash equivalent pursuant to such right.


(c)    Meaning of Service and Separation from Service. For purposes of this
Agreement, “Service” means service to the Company or an Affiliate as a
Non-Employee Director, employee, or other bona fide service provider (whether as
a consultant, advisor or otherwise). Except to the extent otherwise required by
Section 409A of the Code, the Participant’s change in position or duties shall
not result in interrupted or terminated Service, so long as the Participant
continues to be a Non-Employee Director, employee, or other bona fide service
provider to the Company or an Affiliate. For purposes of this Agreement,
“Separation from Service” means a termination of the Participant’s Service that
is a “separation from service” under Section 409A of the Code.


5.    Responsibility for Taxes.


(a)    General. Regardless of any action the Company takes with respect to any
or all income tax, payroll tax or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items owed by the Participant is and remains the Participant’s
responsibility and that the Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant or settlement of the DSUs or any Additional
DSUs or the subsequent sale of any Shares acquired upon settlement; and (ii)
does not commit to structure the terms of the grant or any aspect of the Award
to reduce or eliminate the Participant’s liability for Tax-Related Items.




2



--------------------------------------------------------------------------------




(b)    Withholding. The provisions of this paragraph (b) apply only to the
extent that the Company has any withholding obligations with respect to the
Award. Prior to settlement of any DSUs or Additional DSUs, the Participant shall
pay or make adequate arrangements satisfactory to the Company to satisfy all
withholding obligations of the Company, if any. In this regard, the Participant
authorizes the Company to withhold all applicable Tax-Related Items legally
payable by the Participant from any cash compensation payable to the Participant
by the Company or from proceeds of the sale of any Shares. Alternatively, or in
addition, to the extent permissible under applicable law, the Company may (i)
sell or arrange for the sale of any Shares that the Participant acquires to meet
the withholding obligation for Tax-Related Items, and/or (ii) retain a number of
the DSUs or Additional DSUs otherwise payable, provided that the Company only
retains a number of DSUs or Additional DSUs necessary to satisfy no more than
the required withholding amount (not to exceed maximum statutory rates).
Finally, the Participant shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold as a result of the
Participant’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver any Shares or make any
payment with respect to any DSUs or Additional DSUs if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items as described in this Section 5.


6.    Transferability; Unfunded Arrangement. Until such time as the DSUs and any
Additional DSUs become payable in accordance with this Agreement, the DSUs and
any Additional DSUs, and any rights relating thereto, may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant, other than in connection with the Participant’s death. Any attempt
to assign, alienate, pledge, attach, sell or otherwise transfer or encumber the
DSUs or any Additional DSUs or the rights relating thereto shall be wholly
ineffective and, if any such attempt is made, the DSUs and any Additional DSUs
will be forfeited by the Participant and all of the Participant’s rights to such
DSUs and any Additional DSUs shall immediately terminate without any payment of
consideration by the Company. DSUs and any Additional DSUs constitute an
unfunded and unsecured obligation of the Company.


7.    Shareholder Rights. The Participant shall not have any rights as a
shareholder of the Company with respect to the DSUs or any Additional DSUs
until, and then to the extent that, Shares are issued in settlement of the DSUs
and any Additional DSUs. Upon the issuance of Shares in settlement of the DSUs
and any Additional DSUs, the Participant shall have all the rights of a
shareholder of the Company with respect to those Shares, including the right to
vote the Shares and to receive all dividends on the Shares.


8.    No Right to Continued Service. This Agreement and the grant of the DSUs
and Dividend Equivalent Rights does not give the Participant any rights with
respect to continued Service. This Agreement and the grant of the DSUs and
Dividend Equivalent Rights shall not interfere with the right of the Company to
terminate the Participant’s Service.


9.    Governing Law; Venue. This Agreement shall be governed by the laws of the
State of Maryland except to the extent that Maryland law would require the
application of the laws of another state. Any dispute that arises directly or
indirectly from the relationship of the


3



--------------------------------------------------------------------------------




parties evidenced by this Award or this Agreement shall be litigated solely and
exclusively in the state or federal courts located in the City of New York, New
York unless otherwise required by applicable law, and the parties agree that
such courts are convenient forums. Each party hereby submits to the personal
jurisdiction of such courts for purposes of any such actions or proceedings.


10.    Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and this Agreement, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.


11.    Participant Bound by Plan. The Participant hereby acknowledges that a
copy of the Plan has been made available to the Participant and the Participant
agrees to be bound by all the terms and provisions of the Plan.


12.    Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.


13.    Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original document and all counterparts shall
constitute a single document.


14.    Further Assurances. The Participant agrees, upon demand of the Company,
to do all acts and execute, deliver and perform all additional documents,
instruments and agreements which may be reasonably required by the Company to
implement the provisions and purposes of this Agreement and the Plan.


15.    Recovery of Compensation. In accordance with Section 20 of the Plan, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) any policies adopted by the Company to implement such requirements, and
(iii) the Company’s Policy on Recovery (Clawback) of Incentive Compensation from
Executives in the Event of Certain Restatements, as in effect from time to time,
all to the extent determined by the Committee to be applicable to the
Participant.


[signature page follows]




4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the date first set forth above.






______________________________
«Name»




ANNALY CAPITAL MANAGEMENT, INC.






By: «Signature_Name»
            
Title: «Signature_Title»




5

